Title: 3d.
From: Adams, John Quincy
To: 


       I went over to Milton this forenoon, and dined at General Warren’s. I found my Class-mate Sever there, and his mamma. They left Milton at about 4 in the afternoon, and proceeded to Boston. Soon after they were gone Mrs. Scott, and Miss H. Otis, (a sister to Mrs. Warren,) Mrs. Parsons and Miss Nancy Russell of Plymouth, came in, and drank tea. I had never before seen either of these ladies, except the last, who has one of the most amiable countenances that ever I beheld 
         
          Fair as the blooming flowers that cheer the vale,
          And lend their fragrance to the gentle gale,
          Her cheek with lilies and with roses vies,
          And innocence adds lustre to her eyes.
         
         It is impossible that such an heavenly form, should contain any other than a good mind. How was I disgusted, how much was I griev’d in the spring to see what this young lady and her sister were subjected to! To endure the language and sentiments of professed rakes, destitute of every delicate feeling, and of every spark of amiable sensibility—May heaven protect her from a connection which would infallibly render her completely miserable!
       When tea was over I left the ladies there, and after doing my business at Milton return’d to Braintree; I got home a little after eight o’clock.
      